Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 12/15/2021. Claims 14-25 are currently pending in the application, with claims 1-13 having being cancelled.  Accordingly, claims 14-25 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 112(b) rejection over claims 14-25 have been fully considered.  Applicant argues that because the claims have been amended, the rejection is now obviated.  Such arguments are not found persuasive as the examiner contends that lack of antecedent basis still remains on the claims.  Nonetheless, given that applicant has amended some claims, the 112(b) rejection of claims 14-25 is hereby withdrawn.

Applicant’s arguments with respect to the 103(a) rejection over Sakamoto-Supplemental in view of Ju have been fully considered.  Applicant argues that the Office mischaracterized Sakamoto Suppl. As teaching or suggesting CH5742802 as effective against RET while the main document failed to mention RET at all.  Such arguments are 



As for Li, it was provided to demonstrate that identification of mutated kinase is known in the art wherein lung cancer patients had a RET gene fusion with CCDC 6 exon 1.  Consequently, one skilled in the art would have found it obvious to administer CH542802 to other lung cancer cells harboring RET fusion with CCDC 6 exon 1 and would have expected similar results as those obtained in Sakamoto in other lung cancer cells.  
 
For the foregoing reasons, the rejections of record were indeed proper.  However, in view of applicant’s amendment, the following modified 112 (b) and 103 (a) Final rejections are being made.  


Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


s 19 and 23 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 19 and 23 recite the limitation “the formation of a fusion gene” in claim 19, line 2;  and “the tyrosine kinase domain” in claim 23, line 2.  Specifically, the claims contain no earlier recitation or limitation of said terms and thus is unclear as to what element the limitation was making reference to.  As a result, there is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-19 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto et al. (Cancer Cell, 2011, Vol. 19, pgs. 1-11, previously cited) in view of Ju et al. (Genome Research, Online Dec. 2011, Vol. 22, pg. 436-445, previously cited).  

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Sakamoto et al. teach a compound, CH5424802, (i.e. compound of claim 14 or Alectinib) and the use of its hydrochloride salt, a selective ALK inhibitor capable of blocking the resistant gatekeeper mutant (see abstract and Experimental Procedure Section of Sakamoto main paper, pg. 687, right col.).  Sakamoto et al. also teach that CH5424802 has a high selective inhibitory property with respect to ALK and anti-tumor activity as demonstrated in non-small cell lung cancer (NSCLC) (see abstract).  Additionally, Sakamoto et al. teach that CH5424802 was effective in reducing cell proliferation in various types of lung cancer cells (HCI-H2228) mutation (i.e. inclusive of point mutation; see fig. 1C).  Importantly, Sakamoto et al. tested various kinases for the inhibitory effect of CH5424802 and found that the compound inhibited RET kinase included mutated RET kinase at less than 50% when 10 nM of the compound was used or 100% inhibition when 1000 nM of CH5424802 (or Alectinib) (see supplemental table S2). Moreover, Sakamoto et al. teach the use of 6 mg, 20 mg, and 60 mg/kg of Alectinib (i.e. compound 1, see table S4).
                                                                                	


Ju et al. teach that various studies have demonstrated that NSCLC is characterized by various mutations wherein analysis of a 33 year old patient lung adenocarcinoma patient who never smoked revealed a fusion gene between KIF5b and the RET proto-oncogene and wherein this fusion gene overexpresses the RET kinase.  Since many of the lung adenocarcinoma samples tested possessed such fusion gene, it was suggested that therapeutic targets against this chimeric gene would be useful in treating lung cancer.
The examiner therefore contends that because Sakamoto teaches that Alectinib is useful against mutated RET in lung cancer and given that Ju et al. teach that lung cancer samples were found to possess RET kinase fusion mutations, one skilled in the art would have found it obvious to identify that such patients would be sensitive to Alectinib since Ju et al. teach that lung cancer patients or samples possess RET fusion gene mutations and in light of Sakamoto who teaches that Alectinib was effective in lung cancer harboring RET kinase mutation.  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to conclude that lung cancer patients with RET fusion mutation would be sensitive to Alectinib or compound of Formula (I) given that Sakamoto demonstrated 

		Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto et al. (Cancer Cell, 2011, Vol. 19, pgs. 1-11, previously cited) in view of Ju et al. (Genome Research, Online Dec. 2011, Vol. 22, pg. 436-445, previously cited) as applied to claims 14-19 and 22-25 above, and further in view of Li et al. (Cell Research, February 2012, 928-931, previously cited).

The Sakamoto and Ju references are as discussed above and incorporated by reference herein.  However, Sakamoto and Ju do not teach that the RET mutation is a CCDC6-RET fusion gene or protein expressing mutation.

Li et al. teach identification of a RET gene fusion by exon array analysis in lung cancer of never smokers (see abstract).  Specifically, Li et al. teach that upon DNA analysis of lung cancer sample, a fusion of RET exon 12 was found to be fused to CCDC 6 exon 1 (see fig. 1B-1F and pgs. 928-929).  
. 

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/17/2022